Citation Nr: 1733051	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-20 815A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right shoulder impingement (dominant) (previously rated as residuals, right shoulder injury). 

2. Entitlement to an initial rating in excess of 70 percent for acquired mental condition to include: anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified. 

3. Entitlement to total disability rating based upon individual unemployablity (TDIU). 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1998 to February 2003.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision determined the following: service connection was granted for anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified with an evaluation of 10 percent, effective May 15, 2008; an increased evaluation of 30 percent disability was granted for migraine headaches, effective December 21, 2009; and the Veteran's 10 percent evaluation for right shoulder impingement (dominant) was continued.  

In September 2010, the Veteran expressed disagreement with the disability rating assigned for his anxiety disorder, migraine headaches, and right shoulder impingement.  He also stated that individual unemployablity should be considered as he was unable to work due to his service-connected disabilities.  Entitlement to individual unemployablity was denied in a separate rating decision issued in March 2011, and the Veteran also initiated an appeal of this denial. 

In June 2012, the RO issued a rating decision that granted a 70 percent disability rating for the Veteran's anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified, effective May 15, 2008; and granted a 50 percent disability evaluation for migraine headaches effective December 21, 2009.  The RO noted that the highest schedular evaluation had been assigned for the Veteran's migraine headache condition.  The grant for the Veteran's anxiety disorder did not represent a total grant of benefits sought and the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran was issued a Statement of the Case (SOC) in June 2012 regarding entitlement to a rating in excess of 70 percent for his anxiety disorder, entitlement to an increased rating for his right shoulder condition, and entitlement to TDIU.  The Veteran submitted a timely form 9, and perfected the appeal of these issues.  

With regard to the Veteran's claim for migraine headaches, the December 2012 rating decision informed him that that the grant of 50 percent rating was a complete grant of the issue sought on appeal, and that the issue was deemed withdrawn.  The Veteran did not express disagreement with this decision, or indicate that an extraschedular rating was warranted for migraine headaches within a year of the December 2012 rating decision.  Accordingly, the issue of entitlement to an increased rating for migraine headaches became final, and is not before the Board.  

In his August 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before the Board at a local VA office.  In September 2015, the Veteran submitted a statement to VA indicated that he no longer desired a hearing regarding the issues on appeal.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704 (e).

In April 2015, a properly completed 21-22a was submitted indicating that the Veteran desired to be represented by James G. Fausone in his appeal before VA. Then, on October 17, 2016, James G. Fausone submitted a statement indicating his intention to withdraw his representation at the request of the Veteran.  Mr. Fausone stated that he was requesting to be withdrawn as the Veteran's representative so that the Veteran could continue his appeal "pro se until he appoints another representative." The Board notes that the Veteran's appeal was certified to the Board in November 2012.  Under 38 C.F.R. § 20.608 (b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  Here, the Veteran was provided notice of Mr. Fausone's intention to withdraw his representation and was doing so at the request of the Veteran.  The Veteran did not dispute these statements.  The Board finds that James G. Fausone properly withdrew his current involvement in the Veteran's claim.  See 38 C.F.R. § 14.631.

Subsequently, letters were received from another previous representative of the Veteran, Christopher Loiacono, in January 2017 and April 2017 asserting that he represented the Veteran with regard to his claim for disability benefits.  Neither of these letters provided a properly completed 21-22a.  The Veteran was sent a letter in February 2017 that he needed to complete a VA Form 21-22 of 21-22a within 30 days reflecting the representative of his choice.  The letter informed the Veteran that if the Board did not receive a response within 30 days, it will assume he wished to represent himself.  As the Board did not receive a response within the stated 30 days and the evidence does not indicate that any other representative has been properly appointed by the Veteran, no representative is listed in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the June 2012 Statement of the Case, additional evidence was associated with the claims file.  In September 2016, the Board notified the Veteran by letter that he had the right to waive AOJ review of this evidence and specifically noted that the evidence consisted of the following: military service treatment records; non-government facility medical treatment records, dated October 30, 2015 - November 13, 2015; and St. Petersburg VAMC Compensation and Pension exams dated December 2, 2015.  The Veteran was further advised that if VA did not hear from him within the allotted time period we will assume that you do not wish to have the Board decide your appeal at this time and we will remand your appeal to the AOJ for review.  The Veteran did not respond to this letter.  In the absence of a waiver from the Veteran, review of this matter by the agency of original jurisdiction is required.  See 38 C.F.R. §§ 19.37, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record since the June 2012 statement of the case including the Veteran's military service treatment records received in July 2014, medical treatment records received in November 2015, and Compensation and Pension exams dated December 2, 2015.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

